Exhibit 10.10

AMENDED AND RESTATED RALCORP HOLDINGS, INC.

INCENTIVE STOCK PLAN

Section I. General Provisions

A. Purpose of Plan

The purpose of the Amended and Restated Ralcorp Incentive Stock Plan (the
“Plan”) is to enhance the profitability and value of the Company for the benefit
of its shareholders by providing for stock options and other stock awards to
attract, retain and motivate directors, officers and other key employees who
make important contributions to the success of the Company. The Plan is amended
and restated as set forth herein effective October 1, 2008, to the extent the
Plan continues in effect as of such date as set forth in Section VII.

B. Definitions of Terms as Used in the Plan

1. “Affiliate” means any subsidiary, whether directly or indirectly owned, or
parent of the Company, or any other entity designated by the Committee.

2. “Award” means a Stock Option granted under Section II of the Plan or Other
Stock Award granted under Section III of the Plan.

3. “Board” means the Board of Directors of Ralcorp Holdings, Inc.

4. “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.

5. “Committee” means the Nominating and Compensation Committee of the Board of
Directors of the Company or any successor committee the Board of Directors may
designate to administer the Plan.

6. “Company” means Ralcorp Holdings, Inc.

7. “Employee” means any person who is employed by the Company or an Affiliate.

8. “Fair Market Value” of any class or series of Stock means the fair and
reasonable value thereof as determined by the Committee according to the closing
price in trades as reported on the New York Stock Exchange-Composite
Transactions on the trading day of the applicable date. If there are no prices
so reported or if, in the opinion of the Committee, such reported prices do not
represent the fair and reasonable value of the Stock, then the Committee shall
determine Fair Market Value by any means it deems reasonable under the
circumstances; provided, however, that any determination of Fair Market Value
shall be made in a manner consistent with the provisions of Code Section 409A.

9. “Stock” means the Ralcorp Common Stock or any other authorized class or
series of common stock or any such other security outstanding upon the
reclassification of any of such classes or series of common stock, including,
without limitation, any stock split-up, stock dividend, creation of targeted
stock, spin-off or other distributions of stock in respect of stock, or any
reverse stock split-up, or recapitalization of the Company or any merger or
consolidation of the Company with any Affiliate.



--------------------------------------------------------------------------------

C. Scope of Plan and Eligibility

Any Employee or director selected by the Board or Committee shall be eligible
for any Award contemplated under the Plan.

D. Authorization and Reservation

There shall be established a reserve of 2,900,000 authorized shares of Stock,
which shall be the total number of shares of Stock that may be presently issued
pursuant to Awards. (Subject to adjustments pursuant to other provisions of the
Plan.) The reserves may consist of authorized but unissued shares of Stock or of
reacquired shares, or both. Upon the cancellation or expiration of an Award, all
shares of Stock not issued thereunder shall become available for the granting of
additional Awards. The total number of shares of Stock that may be issued to any
one participant during the term of Plan shall not exceed 1,500,000 shares of
Stock.

E. Administration of the Plan

1. The Committee shall administer the Plan and, in connection therewith, it
shall have full power to grant Awards, construe and interpret the Plan,
establish rules and regulations and perform all other acts it believes
reasonable and proper, including the power to delegate responsibility to others
to assist it in administering the Plan.

2. The Committee shall include three or more members of the Board of Directors
of the Company. Its members shall be appointed by and serve at the pleasure of
the Board of Directors.

3. The determination of those eligible to receive Awards, and the amount and
type of each Award shall rest in the sole discretion of the Committee or the
Board, subject to the provisions of the Plan.

Section II. Stock Options

A. Description

The Committee or the Board may grant options with respect to any class or series
of Stock (“Stock Options”) that qualify as “Incentive Stock Options” under
Section 422A of the Internal Revenue Code of 1986, as amended, and it may grant
Stock Options that do not so qualify.

B. Terms and Conditions

1. Each Stock Option shall be set forth in a written agreement containing such
terms and conditions as the Committee or the Board may determine, subject to the
provisions of the Plan.

2. The purchase price of any shares exercised under any Stock Option must be
paid in full upon such exercise. The payment shall be made in such form, which
may be cash or Stock, as the Committee or the Board may determine.

3. No Incentive Stock Option may be exercised after the expiration of ten
(10) years from the date such option is granted.



--------------------------------------------------------------------------------

4. The option price of shares subject to any Stock Option may be any price
determined by the Committee or the Board. Notwithstanding the foregoing, the
exercise price shall not be less than 100% of the Fair Market Value per share of
the underlying Stock on the date of grant of the Award.

5. In the case of an Incentive Stock Option, the aggregate Fair Market Value
(determined as of the time the option is granted) of the appropriate class or
series of Stock with respect to which options are exercisable for the first time
by any Employee during any calendar year (under all such plans of his employer
corporation and its parent and subsidiary corporations) shall not exceed
$100,000.

Section III. Other Stock Awards

In addition to Stock Options, the Committee or the Board may grant Other Stock
Awards payable in any class or series of Stock upon such terms and conditions as
the Committee or the Board may determine, subject to the provisions of the Plan.
Other Stock Awards may include, but are not limited to, the following types of
Awards:

1. Restricted Stock Awards. The Committee or the Board may grant Restricted
Stock Awards, each of which consists of a grant of shares of any class or series
of Stock subject to terms and conditions determined by the Committee or the
Board in each entity’s discretion, subject to the provisions of the Plan. Such
terms and conditions shall be set forth in written agreements. The shares of
Stock granted will be restricted and may not be sold, pledged, transferred or
otherwise disposed of until the lapse or release of restrictions in accordance
with the terms of the agreement and the Plan. Prior to the lapse or release of
restrictions, all shares of Stock are subject to forfeiture in accordance with
Section IV of the Plan. Shares of Stock issued pursuant to a Restricted Stock
Award will be issued for no monetary consideration.

2. Stock Related Deferred Compensation. The Committee or the Board may, in its
discretion, permit the deferral of payment of an Employee’s cash bonus or other
cash compensation in the form of either cash or any class or series of Stock (or
Stock equivalents, each corresponding to a share of such Stock) under such terms
and conditions as the Committee or the Board may prescribe and subject to such
plan or arrangement providing for such deferral in a manner that complies with
the requirements of Section 409A of the Code. Payment of such compensation may
be deferred for such period or until the occurrence of such event as the
Committee or the Board may determine and as otherwise set forth in the
applicable plan or arrangement in a manner that complies with the requirements
of Section 409A of the Code. The Committee or the Board may, in each entity’s
discretion, determine whether any deferral, whether made in cash or such class
or series of Stock (or Stock equivalents) shall be paid on distribution in cash
or in Stock. If a deferral is permitted in the form of Stock or Stock
equivalents, the number of shares of Stock or number of Stock equivalents
deferred will be determined by dividing the amount of the Employee’s bonus or
other cash compensation being deferred by the average of the closing prices of
the appropriate class or series of Stock, as reported by the New York Stock
Exchange-Composite Transactions, during the ten trading days preceding the
effective date of the Committee’s or the Board’s decision to defer. If the
Committee or the Board directs the payments in any class or series of Stock of
any portion of amounts deferred in cash, the number of shares of such Stock paid
will be determined based on the average of the closing prices of such Stock, as
reported by the New York Stock Exchange-Composite Transactions, during the ten
trading days before the payment is due. The Committee, or the Board in its
discretion, may permit the conversion of deferrals in any class or series of
Stock or Stock equivalents into deferrals



--------------------------------------------------------------------------------

in cash, or the conversion of deferrals in cash into deferrals in any class or
series of Stock or Stock equivalents. In the event such conversion is permitted,
the conversion price of the appropriate class or series of Stock shall be based
on the Fair Market Value of such Stock. Additional rights or restrictions may
apply in the event of a change in control of the Company. Notwithstanding
anything herein to the contrary, any deferral shall be made under and subject to
the terms and conditions of an applicable Company plan or arrangement that meets
the requirements of Section 409A of the Code.

Section IV. Forfeiture of Awards

A. Unless the Committee or the Board shall have determined otherwise, the
recipient of an Award shall forfeit all amounts not payable or rights not
exercisable upon the occurrence of any of the following events:

1. The recipient is discharged for cause.

2. The recipient voluntarily terminates his employment other than by retirement
after attainment of age 62, or such other age as may be provided for in the
Award.

3. The recipient engages in competition with the Company or any Affiliate.

4. The recipient engages in any activity or conduct contrary to the best
interests of the Company or any Affiliate.

B. The Committee or the Board may include in any Award any additional or
different conditions of forfeiture it may deem appropriate. The Committee or the
Board also, after taking into account the relevant circumstances, may waive any
condition of forfeiture stated above or in the Award contract.

C. In the event of forfeiture, the recipient shall lose all rights in and to the
Award. Except in the case of Restricted Stock Awards as to which the
restrictions have not lapsed, this provision, however, shall not be invoked to
force any recipient to return any Stock already received under an Award.

D. Such determinations as may be necessary for application of this Section,
including any grant of authority to others to make determinations under this
Section, shall be at the sole discretion of the Committee or the Board, and its
determinations shall be conclusive.

Section V. Death of Awardee

Except as otherwise set forth in the terms of an Award, upon the death of an
Award recipient, the following rules apply:

1. A Stock Option, to the extent exercisable on the date of his death, may be
exercised at any time within six (6) months, or such longer period not exceeding
three years as the Committee or the Board may determine, after the recipient’s
death, but not after the earlier of the expiration of the term of the Option or
ten years after the original date of grant of the Stock Option, by the
recipient’s designated beneficiary or personal representative or the person or
persons entitled thereto by will or in accordance with the laws of descent and
distribution. Notwithstanding the foregoing, no extension of the time during
which a Stock Option may be exercised shall be made unless it is determined that
such extension will not result in the adverse tax consequences under
Section 409A of the Code.



--------------------------------------------------------------------------------

2. In the case of any other Award, the Stock due shall be determined as of the
date of the recipient’s death, and the Company shall issue the appropriate
number of shares of the appropriate class or series of Stock or pay cash equal
to the Fair Market Value thereof or such other value as the Committee or the
Board may in its sole discretion determine. Such issuance of shares of such
Stock or payment of cash shall be made to recipient’s designated beneficiary or
personal representative or the person or persons entitled thereto by will or in
accordance with the laws of descent and distribution.

An Award recipient may file with the Committee a written designation of a
beneficiary or beneficiaries (subject to such limitations as to the classes and
number of beneficiaries and contingent beneficiaries as the Committee and the
Board may from time to time prescribe) to exercise, in the event of the death of
the recipient, a Stock Option, or to receive, in such event, any Other Stock
Awards. The Committee and the Board reserve the right to review and approve
beneficiary designations. A recipient may from time to time revoke or change any
such designation or beneficiary and any designation of beneficiary under the
Plan shall be controlling over any other disposition, testamentary or otherwise;
provided, however, that if the Committee or the Board shall be in doubt as to
the right of any such beneficiary to exercise any Stock Option or to receive any
Other Stock Award, the Committee or the Board, as the case may be, may determine
to recognize only an exercise by the legal representative of the recipient, in
which case the Company and the Committee and the Board and the members thereof
shall not be under any further liability to anyone.

Section VI. Other Governing Provisions

A. Transferability

Except as otherwise noted herein or as approved by the Committee, no award shall
be transferable other than by beneficiary designation, will or the laws of
descent and distribution, and any right granted under an Award may be exercised
during the lifetime of the holder thereof only by him or by his guardian or
legal representative.

B. Rights as a Shareholder

A recipient of an Award shall, unless the terms of the Award provide otherwise,
have no rights as a shareholder, with respect to any options or shares which may
be issued in connection with the Award until the issuance of a Stock certificate
for such shares, and no adjustment other than as stated herein shall be made for
dividends or other rights for which the record date is prior to the issuance of
such Stock certificate.

C. General Conditions of Awards

No Employee or other person shall have any right with respect to this Plan, the
shares reserved or in any Award, contingent or otherwise, until written evidence
of the Award shall have been delivered to the recipient and all the terms,
conditions and provisions of the Plan applicable to such recipient have been
met.



--------------------------------------------------------------------------------

D. Reservation of Rights of Company

The selection of an Employee for any Award shall not give such person any right
to continue as an Employee and the right to discharge any Employee is
specifically reserved.

E. Acceleration

The Committee or the Board may, in its sole discretion, accelerate the date of
exercise of any Award.

F. Adjustments

Upon any stock split-up, spin-off, stock dividend, issuance of any targeted
stock, combination or reclassification with respect to any outstanding class or
series of Stock, or consolidation, merger or sale of all or substantially all of
the assets of the Company, appropriate adjustments shall be made to the shares
reserved under Section I.D. of the Plan and the terms of all outstanding Awards,
to the extent such action would not trigger the adverse tax consequences under
Section 409A of the Code.

G. Withholding of Taxes

The Company shall deduct from any payment, or otherwise collect from the
recipient, any taxes required to be withheld by federal, state or local
governments in connection with any Award. The recipient may elect, subject to
approval by the Committee or the Board, to have shares withheld by the Company
in satisfaction of such taxes, or to deliver other shares of Stock owned by the
recipient in satisfaction of such taxes. Provided, however, that no such
election may be made within six months of the date of grant of the relevant
award, with respect to Awards of recipients subject to Section 16 of the
Securities Exchange Act of 1934 (“Section 16”). The number of shares to be
withheld or delivered shall be calculated by reference to the Fair Market Value
of the appropriate class or series of Stock on the date that such taxes are
determined.

H. No Warranty of Tax Effect

Except as may be contained in the terms of any Award, no opinion is expressed
nor warranties made as to the effect for federal, state, or local tax purposes
of any Award.

I. Amendment of Plan

The Board of Directors of the Company may, from time to time, amend, suspend or
terminate the Plan in whole or in part, and if terminated may reinstate any or
all of the provisions of the Plan, except that no amendment, suspension or
termination may apply to the terms of any Award (contingent or otherwise)
granted prior to the effective date of such amendment, suspension or termination
without the recipient’s consent.

J. Construction of Plan

The place of administration of the Plan shall be in the State of Missouri, and
the validity, construction, interpretation, administration and effect of the
Plan and of its rules and regulations, and rights relating to the Plan, shall be
determined solely in accordance with the laws of the State of Missouri.



--------------------------------------------------------------------------------

K. Elections of Corporate Officers

Notwithstanding anything to the contrary stated herein, any election or other
action with respect to an Award of a recipient subject to Section 16 will be
null and void if any such election or other action would cause said recipient to
be subject to short-swing profit recovery under Section 16.

Section VII. Effective Date and Term

This Plan became effective upon adoption by the shareholders of the Company. The
Plan continued in effect until January 31, 2007, when it terminated. Upon
termination, any balances in the share reserve shall be canceled, and no Awards
shall be granted under the Plan thereafter. The Plan shall continue in effect,
however, insofar as is necessary to complete all of the Company’s obligations
under outstanding Awards to conclude the administration of the Plan.